Title: To James Madison from Edwin Lewis, 21 November 1810 (Abstract)
From: Lewis, Edwin
To: Madison, James


21 November 1810, “Franklin near St. Stephens.” Complains of “injuries and oppressions” from local federal officials, “subjects on which I adressed you while you were Secretary of State which is the reason I address you now as President.” Is disappointed that there has been no inquiry into the conduct of Captain Swain or into the decisions of the land commissioners. Requests that Governor Holmes be instructed to make inquiries into his complaints and also into the conduct of the assistant agent of the Choctaw trading house, who pulled down a kitchen and made off with lumber belonging to Fort St. Stephens. Requests that further inquiries be made about Judge Toulmin, Capt. Edmund Pendleton Gaines, George Gaines, Thomas Malone, and others, stating that “I have been oppressed by officers of Govt. for no cause except a firm resolution to maintain the laws of the land.” Expresses indignation about “foreigners who are promoted to offices in my Country, [which] is not the inheritance my father expected to transmit to his unborn childred [sic].” Refers JM to Thomas Blount and Willis Alston, members of Congress, the former of whom “lives in the Country I was raised in.” Mentions in a postscript that he sent George Poindexter a transcript “shewing how Capt. Swain a Country man of Judge Toulmins was dismissed and never called to answer has he power to Dispence with the laws of the land.”
